PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/459,161
Filing Date: 15 Mar 2017
Appellant:1 CreeLED, Inc.



__________________
Vince Gustafson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5/25/2022.

(I) Grounds of rejection to be reviewed on appeal2
	Every ground of rejection set forth in the Final Office Action mailed December 13, 2021, along with the Advisory Action mailed February 18, 2022, from which the appeal is taken is being maintained by the Examiner and incorporated per 37 C.F.R. § 41.39(a)(1). Claims 1-16 and 19-23 stand rejected. No new grounds of rejection are entered.

(II) Claim at issue3
1. A method of making an electronic or optoelectronic device structure, the method comprising: 
epitaxially growing one or more layers of AlxInyGa1-x-yN, wherein 0≤x≤1 and 0≤y≤1, over a nitride substrate (referred to as a “III-Nitride epitaxial complex” throughout this answer), wherein the nitride substrate (referred to as a “III-Nitride growth substrate” or “growth substrate” throughout this answer) is devoid of sapphire and silicon carbide, to form a semiconductor device complex; and 
partially (issue B below) removing the nitride substrate from the semiconductor device complex to form the electronic or optoelectronic device structure; 
wherein the AlxInyGa1-x-yN and the nitride substrate comprise different stoichiometry, and the electronic or optoelectronic device structure is devoid of a majority of the nitride substrate on which it was grown, such that a nonzero amount that is less than 10 microns of the nitride substrate remains on the electronic or optoelectronic device structure [(Issue B below)]; and 
the method comprises at least one of the following features: (a) said partially removing of the nitride substrate from the semiconductor device complex comprises grinding [(issues A and B below)] of the nitride substrate while the AlxInyGa1-x-yN is attached to the nitride substrate; or (b) the method comprises annealing the electronic or optoelectronic device structure after partial removal of the nitride substrate [(Issue C below)]. (emphasis, bracketing, and issue labeling added)

(III) Issues on Appeal: 
A) Whether Kim (US 20050104081) teaches partial removal of the growth substrate by “grinding,” as required by claim 1 (App. Br. 13--–16).
B) Whether Kim is properly combined with Akita for the obviousness rejection of claim 1 (App. Br. 17–25).
C) Whether Peng (US 20060124956) teaches “annealing” an epitaxial structure after its growth substrate is removed, as required by claim 3, and is properly combined with Akita and Kim (App. Br. 26–28).

(IV) Response to Arguments
A) Kim’s teaching of “polishing” reads on the claim limitation “grinding” under BRI, and additionally Kim explicitly teaches the partial removal of a growth substrate by grinding. 
Akita teaches growing a III-Nitride epitaxial complex on a III-Nitride growth substrate then removing the substrate. Akita does not teach partially removing the growth substrate by grinding. 
Kim teaches, in Paragraphs 34–35, that a substrate on which a III-Nitride substrate is grown can be partially removed by polishing:
Provided is a method for manufacturing the light emitting diode including depositing, sequentially, a buffer layer, a first conductive contact layer, a light emitting layer, a second conductive clad layer, a second conductive contact layer, and a first electrode, applying an auxiliary substrate on the base substrate; partially or entirely removing the base substrate as much as a predetermined thickness by polishing or etching out the base substrate, and forming a second electrode electrically connected to the first conductive contact layer.

Here, the thickness of the base substrate after polishing or etching is preferably between 0.1 um and 250 um.
(Kim para. [0034] & [0035]; emphasis added)

i) Kim’s “polishing” reads on the claim term “grinding.”
Appellant argues that Kim does not teach removal of the growth substrate by “grinding.”
Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. The ordinary and customary meaning of a term may be evidenced by a variety of sources, including the words of the claims themselves, the specification, drawings, and prior art. However, the best source for determining the meaning of a claim term is the specification - the greatest clarity is obtained when the specification serves as a glossary for the claim terms. The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. MPEP 2111.01(I).
The term “grinding” does not have a settled definition in the art of semiconductor manufacturing. Appellant does not specially define the term “grinding” in their originally filed disclosure. Ten references were relied upon in the Final Rejection (Final Act. 4) to support the examiner’s interpretation of appellant’s claim term “grinding,” and to demonstrate Kim’s teachings to polishing and grinding teach the claimed “grinding.” For example, the Yoshida reference cited on page 4 of the Final Action states that grinding has a “general meaning which includes polishing.” The plain meaning of “grinding,” which is “to wear down by friction,” is also met by Kim’s “polishing” as Kim is referring to chemical-mechanical-planarization (CMP) which is done by an abrasive slurry. Appellant makes a mere conclusory statement that two NPL they submitted should be afforded more weight than the ten references relied upon by the Office for interpreting the term “grinding,” (App. Br. 16).
However, the Federal Circuit, in the case In re Morris, 127 F.3d 1048, 1056, explained, “Absent an express definition in their specification, the fact that appellants can point to definitions or usages that conform to their interpretation does not make the PTO's definition unreasonable when the PTO can point to other sources that support its interpretation.” 

ii) In addition to Kim’s “polishing” reading on the broad claim term “grinding,” Kim explicitly teaches a grinding step in addition to the polishing step to remove the growth substrate
Kim mentions polishing generally but explicitly teaches grinding and polishing to remove the substrate in Paragraph 195, which is as follows:
After depositing the protection layer such as the spin on glass (SOG), SiNx, and SiO.sub.2 at the thickness from 1 um to 2 um on the receptor substrate for preventing the receptor substrate from being etched out or damaged during the wet etching, the sapphire substrate 17 is grinded and then the grinded surface is polished to be mirror like surface.
(Kim para. [0195]; emphasis added)

It does not stand to reason that Kim intends “grinding” and “polishing” to be interchangeable as argued by Appellant (App. Br. 20) because Kim explicitly does the two operations as sequential steps in their removal process. Therefore, Kim reads on the claim limitation “said partially removing of the nitride substrate from the semiconductor device complex comprises grinding of the nitride substrate . . . .”
B) Kim provides excellent motivation to modify Akita
Appellant argues Kim cannot modify Akita because 
1) Akita uses laser lift off (LLO), employing a sacrificial layer between the epitaxial complex and growth substrate that is destroyed by a laser, releasing the epitaxial complex (App. Br. 17), 
2) Kim uses the difference in etch rate (also knowns as etch selectivity) between its sapphire growth substrate and III-Nitride epitaxial complex as an etch stop (App. Br. 20), 
3) Kim does not provide any basis for the removal of a III-Nitride substrate, but rather a sapphire one, and that III-Nitride substrates are recognized as superior (App. Br. 21), 
4) Kim’s removal is destructive which eliminates Akita’s benefit of recycling the substrate (App. Br. 21), 
5) Grinding also causes heat damage and therefore does not modify Akita (AB, first full paragraph of page 24 (App. Br. 24),
6) Leaving some amount of the substrate behind has particular benefits and Kim does not motivate partial removal (App. Br. 23-24).
Appellant’s arguments present piecemeal analysis to dispute bodily incorporating features from one reference of the combination into another. However, “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413 (CCPA 1981); see also, MPEP 2145(III).
Kim provides excellent motivation to replace laser lift off (LLO), used by Akita to remove its growth substrate, with polishing:
In the present invention, since the sapphire substrate is removed by means of polishing and the dry and wet etching techniques, it is possible to enhance productivity, and particularly it is possible to prevent the epitaxial layers from getting thermal damage caused when using the laser lift off technique.
(Kim para. [0143]; emphasis added)

Specifically regarding each of Appellant’s arguments: 
1) Akita’s sacrificial layer exists only to serve the LLO method. Kim replaces LLO with grinding and obviates the need for the sacrificial layer.
2) Kim’s use of etch selectivity is a benefit of Kim’s specific process and material set. The benefit of avoiding thermal damage by replacing LLO with grinding and polishing remains.
3) It is immaterial that Kim does not teach a III-Nitride growth substrate, because Akita already does. Kim is introduced to show that partial removal by grinding is known and advantageous.
4) The person of ordinary skill having the benefit of Akita and Kim can forego reusing the growth substrate in exchange for preventing thermal damage to the epitaxial complex while maintaining Akita’s intended purpose: to grow a high quality III-Nitride epitaxial complex. “Nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ process or a … product with undesirable properties (see MPEP 2143.01(V), quoting In re Urbanski, 809 F.3d 1237, 1244 (Fed. Cir. 2016)).” Akita prioritizes growing high quality III-Nitride structures and Kim teaches a method for maintaining their quality.
5) The person of ordinary skill can readily appreciate that heat generated by Kim’s grinding and polishing is not sufficient to cause thermal damage whereas heat generated by Akita’s LLO does cause thermal damage. Otherwise Kim would not explicitly grind then polish.
6) Appellant’s statements regarding leaving some particular amount of the substrate behind in their Appeal Brief do not come from the record and is otherwise unsupported by evidence of record. “The arguments of counsel cannot take the place of evidence in the record.” In re Schulze, 346 F.2d 600, 602, (CCPA 1965); In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997); see MPEP 2145(I). Attorney statements, which are not evidence, must be supported by an appropriate affidavit or declaration or evidence. Regardless, Kim explicitly discloses in Paragraph 35 that preferably 0.1um to 250um of the substrate may remain after grinding, which means Kim teaches “partially remov[ing]” portions of the substrate. Furthermore, the claimed “partially remov[ing] . . . such that a nonzero amount that is less than 10 microns of the nitride substrate remains” is a claimed range; Kim’s teaching to 0.1um to 250um of the substrate remaining after grinding overlaps the claimed ranges. Where claimed ranges overlap with the prior art, a prima facie case of obviousness has been made (MPEP 2144.05(I)), and the overlap itself provides sufficient motivation. In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012).

C) Peng teaches the limitation of Claim 3 option “(b)” of Claim 1 and provides motivation to combine
Appellant argues that Peng cannot be wholly incorporated into Akita and Kim. However, Peng is introduced merely to show that grinding away of a growth substrate should be followed by an annealing step, as Peng explains in Paragraphs 113] and 117]:
Process 108: removing the original growth substrate and the first intermediate layer. First embodiment: there is no low melting point metal layer in the first intermediate layer, precise lapping/polishing with thickness tolerance of +/-1 micron may be employed to remove the Si original growth substrate.
. . .
Process 109: annealing at 400-1000 degree C. and in an N2 environment to remove the damage on the epitaxial layer attributed to the removing process 108.
(Peng, para. [0113] & [0117]; emphasis added).

Arguments directed at Peng’s specific process (App. Br. 26) are immaterial because the person of ordinary skill having the benefit of Peng is taught that after removal by polishing, an annealing step should be performed to alleviate the damage. Peng goes on to discuss specifics to their own process which is immaterial to the reason for combining one of its teachings with Akita and Kim. The person of ordinary skill at this point has been shown:
1) laser lift off should be replaced by a grinding and polishing process to avoid thermal damage caused by lasers
2) structures that have had their growth substrates removed by polishing should be annealed to alleviate damage caused by the mechanical grinding process.
It is further immaterial that Peng uses a different substrate material, because the epitaxial material that is being annealed is the same as the Appellant’s, Akita’s, and Kim’s. 
The person of ordinary skill in the art of semiconductor processing can appreciate that mechanical ablation of a crystal causes damage to that crystal, and Peng offers a solution. At the very least, the person of ordinary skill would be motivated to try an annealing step post grinding/ polishing since the variables are extremely limited. The person of ordinary skill may experiment with annealing time and temperature to arrive at a workable result. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EVREN SEVEN/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        
Conferees:
/ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                                               

                                                                                                                                                                    

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The word “appellant” refers to “applicant” as defined in 37 C.F.R. § 1.42(b). The real party in interest is CreeLED, Inc. per appellant’s Appeal Brief, page 1, section (1).
        2 Throughout this Examiner’s Answer, references will be made to the Final Rejection mailed December 13, 2021 (“Final Act.”) and appellant’s Appeal Brief filed May 25, 2022 (“App. Br.”).
        3 Dependent claim 3 is also at issue, but claim 3 only limits Claim 1 to option “(b)” so it is not reproduced.